 



Exhibit 10.1 – Form of Subscription Agreement of Greenwood Hall, Inc.

(NON-U.S. AND NON-CANADIAN SUBSCRIBERS ONLY)

 

DIVIO HOLDINGS, CORP.

(to be renamed GREENWOOD HALL, INC.)

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(UNITS – US$1.00 PER UNIT)

 

INSTRUCTIONS TO PURCHASER

 

 

1.All purchasers must complete all of the information in the boxes on page 2 and
sign where indicated with an “X”.

 

2.Return this Subscription Agreement together with the subscription proceeds
paid by certified cheque or bank draft to Divio Holdings, Corp., 55 A Cliff View
Drive, Green Bay, Auckland, New Zealand. The subscription proceeds may also be
wired to Divio Holdings, Corp. pursuant to wiring instructions that will be
provided upon request.

 

 

 

 

DIVIO HOLDINGS, CORP.

(to be renamed GREENWOOD HALL, INC.)

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

 

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from Divio Holdings, Corp. (to be renamed Greenwood Hall, Inc.) (the
“Company”) that number of units of the Company (each, a “Unit”) set out below at
a price of US$1.00 per Unit. Each Unit is comprised of one share of common stock
of the Company (each, a “Share”) and one non-transferable common stock purchase
warrant (each, a “Warrant”). Each Warrant shall entitle the holder thereof to
acquire one share of common stock of the Company (each, a “Warrant Share”) at a
price of US$1.30 per Warrant Share until 5:00 p.m. (Pacific time) on the date of
expiration of the Warrant, which is 24 months following the Closing Date (as
defined herein). The Subscriber agrees to be bound by the terms and conditions
set forth in the attached “Terms and Conditions of Subscription for Units”.

 





 

Subscriber Information

 

 

   

Units to be Purchased

Number of Units:                                                      

x US$1.00

  (Name of Subscriber)     =            

 

x

   

Aggregate Subscription Price: US$                                  

                 (the “Subscription Amount”)

  (Signature of Subscriber – if the Subscriber is an Individual)      

 

x

        (Signature of Authorized Signatory – if the Subscriber is not an
Individual)     Please complete if purchasing as agent or trustee for a
principal (beneficial purchaser) (a “Disclosed Principal”) and not purchasing as
trustee or agent for accounts fully managed by it.             (Name and
Title  of Authorized Signatory – if the Subscriber is not an Individual)    
(Name of Disclosed Principal)             (SIN, SSN, or other Tax Identification
Number of the Subscriber)     (Address of Disclosed Principal)            
(Subscriber’s Address, including city and province or state of residence)      
                   (SIN, SSN, or other Tax Identification Number of Disclosed
Principal)              (Telephone Number)                         (Email
Address)                   Register the Shares and Warrants as set forth below:
    Deliver the Shares and Warrants as set forth below:                      
(Name to Appear on Share and Warrant Certificate)     (Name)                  
(Address)   (Address, including Postal Code)                                  
 (Contact Name)                       (Telephone Number)          

 



Number and kind of securities of the Company held, directly or indirectly, or
over which control or direction is exercised by the Subscriber, if any:  

State whether the Subscriber or the Disclosed Principal is an insider of the
Company:

    Yes ¨ No ¨

 _______________________________________    
 _______________________________________          

 

-2-

 

 

ACCEPTANCE

 

The Company hereby accepts the subscription as set forth above on the terms and
conditions contained in this Subscription Agreement as of _____ day of
__________________, 2014.

 

DIVIO HOLDINGS, CORP.       Per:       Authorized Signatory        

 

-3-

 

 

TERMS AND CONDITIONS OF SUBSCRIPTION FOR UNITS

 

1.Subscription

 

1.1                        On the basis of the representations and warranties
and subject to the terms and conditions set forth herein, the Subscriber hereby
irrevocably subscribes for and agrees to purchase Units of the Company at a
price of US$1.00 per Unit (such subscription and agreement to purchase being the
“Subscription”), for the Subscription Amount, as set forth on page 2 of this
subscription agreement (the “Agreement”), which is tendered herewith.

 

1.2                        Each Unit will consist of one Share and one Warrant.
The Warrants shall be non-transferable. Each Warrant shall entitle the holder
thereof to purchase one Warrant Share for a period of 24 months commencing from
the Closing Date (as defined herein) at an exercise price of US$1.30 per Warrant
Share. The Units, Shares, Warrants and Warrant Shares are referred to herein as
the “Securities”.

 

1.3                        The Securities referred to herein are the Securities
subsequent to a 12.5 new for one old forward stock split of the Company’s common
stock, which is expected to occur just prior to the time of issuance of the
Units.

 

1.4                        The Company hereby agrees to sell the Units to the
Subscriber on the basis of the representations and warranties and subject to the
terms and conditions set forth in this Agreement. Subject to the terms of this
Agreement, this Agreement will be effective upon its acceptance by the Company.

 

1.5                        The Subscriber acknowledges that the Units have been
offered as part of an offer by the Company of up to 2,350,000 Units at a price
of US$1.00 per Unit, or such other number or price of securities as may be
determined by the board of directors of the Company in its sole discretion (the
“Offering”).

 

1.6                        Unless otherwise provided, all dollar amounts
referred to in this Agreement are in lawful money of the United States.

 

2.Payment

 

2.1                        The Subscription Amount must accompany this
Subscription and shall be paid by certified cheque or bank draft drawn on a bank
in the United States reasonably acceptable to the Company, and made payable and
delivered to the Company. Alternatively, the Subscription Amount may be wired to
the Company or its lawyers pursuant to wiring instructions provided by the
Company or its lawyers. If the funds are wired to the Company’s lawyers, the
Subscriber authorizes such lawyers to immediately deliver the funds to the
Company upon receipt of the funds from the Subscriber. The Subscriber authorizes
the Company to treat the Subscription Amount as an interest free loan until the
closing of the Offering (the “Closing”).

 

2.2                        The Subscriber acknowledges and agrees that this
Agreement, the Subscription Amount and any other documents delivered in
connection herewith will be held on behalf of the Company. In the event that
this Agreement is not accepted by the Company for whatever reason, which the
Company expressly reserves the right to do, the Subscription Amount (without
interest thereon) and any other documents delivered in connection herewith will
be returned to the Subscriber at the address of the Subscriber as set forth on
page 2 of this Agreement.

 

3.Documents Required from Subscriber

 

3.1                        The Subscriber must complete, sign and return to the
Company an executed copy of this Agreement.

 

3.2                        The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any additional
documents, questionnaires, notices and undertakings as may be required by any
regulatory authorities and applicable law.

 

-4-

 

 

3.3                        Both parties to this Agreement acknowledge and agree
that Clark Wilson LLP has acted as counsel only to the Company and is not
protecting the rights and interests of the Subscriber. The Subscriber
acknowledges and agrees that the Company and Clark Wilson LLP have given the
Subscriber the opportunity to seek, and have recommended that the Subscriber
obtain, independent legal advice with respect to the subject matter of this
Agreement and, further, the Subscriber hereby represents and warrants to the
Company and Clark Wilson LLP that the Subscriber has sought independent legal
advice or waives such advice.

 

4.Conditions and Closing

 

4.1                        The Closing shall occur on a date to be determined by
the Company in its sole discretion (the “Closing Date”). The Company may, at its
discretion, elect to close the Offering in one or more closings, in which event
the Company may agree with one or more subscribers (including the Subscriber to
this Agreement) to complete delivery of the Shares and the Warrants to such
subscriber(s) against payment therefor at any time on or prior to the Closing
Date.

 

4.2                        The Closing is conditional upon the issue and sale of
the Units being exempt from the requirement to file a prospectus and the
requirement to deliver an offering memorandum under applicable securities laws
relating to the sale of the Units, or the Company having received such orders,
consents or approvals as may be required to permit such sale without the
requirement to file a prospectus or deliver an offering memorandum.

 

4.3                        The Subscriber acknowledges that the certificates
representing the Shares and the Warrants will be available for delivery upon
Closing provided that the Subscriber has satisfied the requirements of Section 3
hereof and the Company has accepted this Agreement.

 

5.Acknowledgements and Agreements of Subscriber

 

5.1                        The Subscriber acknowledges and agrees that:

 

(a)none of the Securities have been or will be registered under the United
States Securities Act of 1933, as amended, (the “1933 Act”), or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws;

 

(b)the Company has not undertaken, and will have no obligation, to register any
of the Securities under the 1933 Act or any other securities laws;

 

(c)the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of the period specified in Regulation S (such
period hereinafter referred to as the “Distribution Compliance Period”) shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom and in each case only in
accordance with applicable state, provincial and foreign securities laws;

 

(d)the statutory and regulatory basis for the exemption claimed for the sale of
the Securities, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act or any applicable securities laws;

 

-5-

 

 

(e)the decision to acquire the Securities will not be based upon any oral or
written representation as to fact or otherwise made by or on behalf of the
Company and such decision will be based entirely upon a review of any public
information (the “Public Record”) which has been filed by the Company with the
United States Securities and Exchange Commission (the “SEC”);

 

(f)the Company may complete additional financings in the future in order to
develop the business of the Company and fund its ongoing development, and such
future financings may have a dilutive effect on the Subscriber but there is no
assurance that such financing will be available, on reasonable terms or at all,
and if not available, the Company may be unable to fund its ongoing development;

 

(g)there are risks associated with an investment in the Securities;

 

(h)the Subscriber and the Subscriber’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;

 

(i)a portion of the Offering may be sold pursuant to an agreement between the
Company and one or more agent or agents registered in accordance with applicable
securities laws, in which case the Company will pay a fee and/or compensation
securities on commercially reasonable terms. In addition, a finder’s fee may be
payable by the Company to finders who introduce purchasers to the Company if
such persons’ subscription agreements are accepted by the Company;

 

(j)the books and records of the Company were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
Subscriber during reasonable business hours at its principal place of business,
and all documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

 

(k)all of the information which the Subscriber has provided to the Company is
correct and complete as of the date this Agreement is signed, and if there
should be any change in such information prior to this Agreement being executed
by the Company, the Subscriber will immediately provide the Company with such
information;

 

(l)the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement, and the Subscriber will hold harmless
the Company from any loss or damage it or they may suffer as a result of the
Subscriber’s failure to correctly complete this Agreement;

 

(m)the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement or in any document
furnished by the Subscriber to the Company in connection herewith being untrue
in any material respect or any breach or failure by the Subscriber to comply
with any covenant or agreement made by the Subscriber to the Company in
connection therewith;

 

(n)the Subscriber has been advised to consult the Subscriber’s own legal, tax
and other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 

(i)any applicable laws of the jurisdiction in which the Subscriber is resident
in connection with the distribution of the Securities hereunder, and

 

-6-

 

 

(ii)applicable resale restrictions;

 

(o)the Company will refuse to register the transfer of any of the Securities not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable securities laws;

 

(p)the Subscriber consents to the placement of a legend or legends on any
certificate or other document evidencing any of the Securities setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement, with such legend(s) to be substantially as follows:

 

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT A
U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF THE
SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.

 

(q)the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus to
issue the Securities and, as a consequence of acquiring the Securities pursuant
to such exemption, certain protections, rights and remedies provided by the
applicable securities laws including statutory rights of rescission or damages,
will not be available to the Subscriber;

 

(r)no securities commission or similar regulatory authority has reviewed or
passed on the merits of any of the Securities;

 

(s)there is no government or other insurance covering any of the Securities;

 

(t)by execution hereof, the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Securities pursuant to this
Agreement; and

 

(u)this Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any Subscription for any reason whatsoever.

 

6.Representations, Warranties and Covenants of the Subscriber

 

6.1                        The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:

 

-7-

 

 

 

(a)the Subscriber is not resident in the United States or Canada and:

 

(i)the Subscriber is knowledgeable of, or has been independently advised as to,
the applicable securities laws of the securities regulators having application
in the jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Securities,

 

(ii)the Subscriber is purchasing the Securities pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, the Subscriber is permitted to purchase the Securities
under the applicable securities laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions,

 

(iii)the applicable securities laws of the authorities in the International
Jurisdiction do not require the Company to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of any of the Securities,

 

(iv)the purchase of the Securies by the Subscriber does not trigger:

 

A.any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 

B.any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

 

(v)the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

 

(b)the Subscriber is not a “U.S. Person” as such term is defined by Rule 902 of
Regulation S (the definition of which includes, but is not limited to, an
individual resident in the United States and an estate or trust of which any
executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
United States);

 

(c)the Subscriber shall not engage in any hedging transactions involving any of
the Securities unless such transactions are in compliance with the provisions of
the 1933 Act and in each case only in accordance with applicable securities
laws;

 

(d)the Subscriber is acquiring the Securities for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons;

 

(e)the Subscriber has not acquired the Securities as a result of, and will not
itself engage in, any directed selling efforts (as defined in Regulation S) in
the United States in respect of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Securities; provided, however, that the Subscriber may sell
or otherwise dispose of the Securities pursuant to registration thereof under
the 1933 Act and any applicable securities laws or under an exemption from such
registration requirements;

 

(f)the Subscriber is outside the United States when receiving and executing this
Agreement and is acquiring the Securities as principal for the Subscriber’s own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in the Securities;

 

-8-

 

 

(g)the sale of the Securities to the Subscriber as contemplated by the delivery
of this Agreement, the acceptance of it by the Company and the issuance of the
Securities to the Subscriber complies with all applicable laws of the
Subscriber’s jurisdiction of residence or domicile and will not cause the
Company to become subject to or comply with any disclosure, prospectus or
reporting requirements under any such applicable laws;

 

(h)the Subscriber has the legal capacity and competence to enter into and
execute this Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporate entity, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Agreement on behalf of the
Subscriber;

 

(i)the entering into of this Agreement and the transactions contemplated hereby
do not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

 

(j)the Subscriber has duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Subscriber enforceable against
the Subscriber;

 

(k)the Subscriber has received and carefully read this Agreement;

 

(l)the Subscriber is aware that an investment in the Company is speculative and
involves certain risks (including those risks disclosed in the Public Record),
including the possible loss of the entire investment;

 

(m)the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

 

(n)the Subscriber (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, and (iii) is able to bear the economic risks
of an investment in the Securities for an indefinite period of time;

 

(o)the Subscriber (i) is able to fend for him/her/itself in the Subscription;
(ii) has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Securities;
and (iii) can afford the complete loss of this investment;

 

(p)the Subscriber understands and agrees that the Company and others will rely
upon the truth and accuracy of the acknowledgements, representations,
warranties, covenants and agreements contained in this Agreement and agrees that
if any of such acknowledgements, representations and agreements are no longer
accurate or have been breached, the Subscriber shall promptly notify the
Company;

 

(q)the Subscriber is not an underwriter of, or dealer in, the Securities, nor is
the Subscriber participating, pursuant to a contractual agreement or otherwise,
in the distribution of the Securities;

 

(r)the Subscriber understands and agrees that there may be material tax
consequences to the Subscriber of an acquisition or disposition of the
Securities. The Company gives no opinion and makes no representation with
respect to the tax consequences to the Subscriber under federal, state,
provincial, local or foreign tax law of the Subscriber’s acquisition or
disposition of the Securities;

 

-9-

 

 

(s)the Subscriber has a pre-existing, substantive relationship with the Company
(or a person acting on its behalf) that is sufficient to enable the Company (or
a person acting on its behalf) to be aware of the Subscriber’s financial
circumstances or sophistication. This substantive relationship with the Company
(or a person acting on its behalf) through which the Subscriber is subscribing
the Securities predates the contact between the Company (or a person acting on
its behalf) and the Subscriber regarding an investment in the Securities;

 

(t)the Subscriber is not aware of any advertisement of any of the Securities and
is not acquiring the Securities as a result of any form of general solicitation
or general advertising, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media, or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 

(u)no person has made to the Subscriber any written or oral representations:

 

(i)that any person will resell or repurchase any of the Securities,

 

(ii)that any person will refund the purchase price of any of the Securities, or

 

(iii)as to the future price or value of any of the Securities, or

 

(iv)that any of the Securities will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Securities on any stock exchange or automated
dealer quotation system, except that certain market makers make market in the
Company’s shares of common stock on the OTC Bulletin Board operated by the
Financial Industry Regulatory Authority, and

 

(v)the Subscriber acknowledges and agrees that the Company shall not consider
the Subscriber’s Subscription for acceptance unless the Subscriber provides to
the Company, along with an executed copy of this Agreement, such other
supporting documentation that the Company or its legal counsel may request to
establish the Subscriber’s qualification as a qualified investor.

 

6.2                        In this Agreement, the term “U.S. Person” shall have
the meaning ascribed thereto in Regulation S promulgated under the 1933 Act and
for the purpose of this Agreement includes any person in the United States.

 

7.Representations and Warranties will be Relied Upon by the Company

 

7.1                        The Subscriber acknowledges that the representations
and warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Subscriber’s eligibility to purchase the Securities
under applicable securities laws, or (if applicable) the eligibility of others
on whose behalf it is contracting hereunder to purchase the Securities under
applicable securities laws. The Subscriber further agrees that by accepting
delivery of the certificates representing the Shares and Warrants on the Closing
Date, it will be representing and warranting that the representations and
warranties contained herein are true and correct as at the Closing Date with the
same force and effect as if they had been made by the Subscriber on the Closing
Date and that they will survive the purchase by the Subscriber of the Securities
and will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such Securities.

 

8.Resale Restrictions

 

8.1                        The Subscriber acknowledges that any resale of the
Securities will be subject to resale restrictions contained in or required by
the securities laws applicable to the Subscriber or proposed transferee.

 

-10-

 

 

8.2                        The Subscriber acknowledges that the Securities may
be subject to an indefinite “hold period” under the applicable securities laws
and that the Subscriber will not be able to resell the Securities until
expiration of the applicable “hold period” except in accordance with limited
exemptions under applicable securities laws.

 

9.Legending and Registration of Subject Securities

 

9.1                        The Subscriber hereby acknowledges that a legend may
be placed on the certificates representing the Securities to the effect that the
securities represented by such certificates are subject to a hold period and may
not be traded until the expiry of such hold period except as permitted by
applicable securities laws.

 

9.2                        The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Agreement.

 

10.Waiver

 

10.1                      The Subscriber hereby waives, to the fullest extent
permitted by law, any rights of withdrawal, rescission or compensation for
damages to which the Subscriber might be entitled in connection with the
distribution of any of the Securities.

 

11.Collection of Personal Information

 

11.1                     The Subscriber acknowledges and consents to the fact
that the Company is collecting the Subscriber’s personal information for the
purpose of fulfilling this Agreement and completing the Offering. The
Subscriber’s personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) may be
disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company’s registrar and transfer agent, (c) tax authorities
and any other governmental authorities and (d) any of the other parties involved
in the Offering, including legal counsel, and may be included in record books in
connection with the Offering. By executing this Agreement, the Subscriber is
deemed to be consenting to the collection, use and disclosure of the
Subscriber’s personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) for the
foregoing purposes, and to the retention of such personal information for as
long as permitted or required by law or business practice. Notwithstanding that
the Subscriber may be purchasing Units as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.

 

12.Costs

 

12.1                      The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Units shall be borne by the Subscriber.

 

13.Execution of Subscription Agreement

 

13.1                      The Company shall be entitled to rely on delivery by
facsimile machine or e-mail of an executed copy of this Agreement, and
acceptance by the Company of such facsimile or e-mail copy shall be equally
effective to create a valid and binding agreement between the Subscriber and the
Company in accordance with the terms hereof. If less than a complete copy of
this Agreement is delivered to the Company at Closing, the Company and its
counsel are entitled to assume that the Subscriber accepts and agrees to all of
the terms and conditions of the pages not delivered at Closing unaltered. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one and the
same Agreement.

 

13.2                      The Subscriber hereby authorizes the Company to
correct any minor errors in, or complete any minor information missing from any
part of this Agreement and any other acknowledgements, provisions, forms,
certificates or documents executed by the Subscriber and delivered to the
Company in connection with the Subscription.

 

-11-

 

 

14.Beneficial Subscribers

 

14.1                      Whether or not explicitly stated in this Agreement,
any acknowledgement, representation, warranty, covenant or agreement made by the
Subscriber in this Subscription Agreement, including the exhibits hereto, will
be treated as if made by the disclosed beneficial subscriber, if any.

 

15.Governing Law

 

15.1                      This Agreement is governed by the laws of the State of
Nevada and the federal laws of the United States applicable therein. The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably attorns to the
jurisdiction of the courts of the State of California.

 

16.Survival

 

16.1                      This Agreement, including, without limitation, the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Units by the Subscriber
pursuant hereto.

 

17.Assignment

 

17.1                      This Agreement is not transferable or assignable.

 

18.Severability

 

18.1                      The invalidity or unenforceability of any particular
provision of this Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.

 

19.Entire Agreement

 

19.1                      Except as expressly provided in this Agreement and in
the agreements, instruments and other documents contemplated or provided for
herein, this Agreement contains the entire agreement between the parties with
respect to the sale of the Units and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

 

20.Notices

 

20.1                      All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Subscriber
shall be directed to the address of the Subscriber set forth on page 2 of this
Agreement and notices to the Company shall be directed to it at Divio Holdings,
Corp., 55 A Cliff View Drive, Green Bay, Auckland, New Zealand, Attention, Chief
Executive Officer.

 

21.Counterparts and Electronic Means

 

21.1                      This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument. Delivery of
an executed copy of this Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Agreement as of the date hereinafter
set forth.

 

-12-

 

